[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 09-13406                  ELEVENTH CIRCUIT
                                                              FEBRUARY 18, 2010
                           Non-Argument Calendar
                                                                  JOHN LEY
                         ________________________
                                                                   CLERK

                      D. C. Docket No. 08-23045-CV-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

MARIA C. CALZON,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 18, 2010)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Maria Calzon, an attorney proceeding pro se, appeals the district court’s
judgment in favor of the United States in its action to recover upon a defaulted

student loan. Calzon argues that the district court erred when it allowed a

government witness, Alberto Francisco, to refresh his memory at trial by looking at

a record prepared by the Department of Education (“DOE”) in preparation for trial.

Calzon further argues that the district court erred when it entered a final judgment

for the government because the government did not present a Disclosure Statement

and Repayment Schedule setting forth Calzon’s repayment terms and schedule.

I.    Alleged Evidentiary Error

      Generally, we review a district court’s evidentiary ruling for abuse of

discretion, and will reverse only if the moving party establishes that the rulings

resulted in a substantial prejudicial effect. Conroy v. Abraham Chevrolet-Tampa,

Inc., 375 F.3d 1228, 1232 (11th Cir. 2004). Where the party failed to make a

timely objection, however, we will only examine an objection made for the first

time on appeal for plain error in an exceptional civil case, if the error would result

in a miscarriage of justice. S.E.C. v. Diversified Corporate Consulting Group, 378

F.3d 1219, 1227 n.14 (11th Cir. 2004). Under plain error review, we will reverse

if, (1) an error occurred, (2) the error was plain, (3) the error affected substantial

rights, and (4) not correcting the error would seriously affect the fairness of the

judicial proceeding. Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1329 (11th



                                            2
Cir.1999) (citations omitted).

         Fed.R.Evid. 612 provides that a witness may use a writing to refresh her

memory for the purpose of testifying. Fed.R.Evid. 612. “The principal

requirements for the use of the statement for the purpose [are] that the witness

demonstrated a need for having his memory refreshed and that the paper used had

that effect.” Thompson v. United States, 342 F.2d 137, 139 (5th Cir. 1965)

(citation omitted). “The reliability or truthfulness of the statement [is] relevant

only to the problem of the weight and credibility to be accorded the witness'

testimony.” Id. at 139 (citation omitted). Counsel may not refresh recollection

simply as an excuse to bring inadmissible material before the fact-finder. See id. at

140. Nonetheless, we said in a criminal context that “[w]hen there is careful

supervision by the court, the testimony elicited through refreshing recollection may

be proper, even though the document used to refresh the witnesses' memory is

inadmissible.” United States v. Scott, 701 F.2d 1340, 1346 (11th Cir. 1983)

(citation omitted); see United States v. Horton, 526 F.2d 884, 888-89 (5th Cir.

1976).

         We conclude, based on this record, that the district court did not err, plainly

or otherwise, when it allowed Francisco to use the Borrower’s History and Activity

Report to refresh his memory during his testimony. The record shows that



                                             3
Francisco, during trial, referred to that business record so that he could remember

the date when her loan was disbursed. Francisco also looked at the report so that

he could testify about the exact dates when the DOE sent letters to Calzon,

informing her that her loan payments were past due. Francisco permissibly used

this data, from underlying records prepared and relied upon in the ordinary course

of business, to refresh his memory of when her loan was disbursed and the DOE

sent her the past due notices.

II.   Ultimate Judgment

      A district court’s findings of fact are reviewed for clear error, and its

conclusions of law are reviewed de novo. Wexler v. Anderson, 452 F.3d 1226,

1230 (11th Cir. 2006). Additionally, we “will not overturn an evidentiary ruling

and order a new trial unless the objecting party has shown a substantial prejudicial

effect from the ruling.” Maiz v. Virani, 253 F.3d 641, 667 (11th Cir. 2001).

      Calzon’s argument that she was not on notice that her loan payments were

due is predicated on her contention that Francisco’s testimony was improper.

Calzon contends that, without Francisco’s allegedly improper testimony, the

government could not prove she defaulted on her loan. However, as discussed

above, Francisco’s testimony, in which he refreshed his memory using Calzon’s

Borrower’s History and Activity Report, was not improper. Moreover, even if



                                           4
Francisco’s testimony was improper, Calzon has not shown that it resulted in

substantial prejudice. See Maiz at 253 F.3d at 667. It is undisputed that Calzon

had executed a promissory note with DOE and had made no repayments on her

loan. In light of her note and her admitted failure to make any payments on her

note, Calzon has not demonstrated how she suffered substantial prejudice from

Francisco’s allegedly improper testimony. The district court did not err when it

entered judgment against Calzon on her student loan obligation.

      AFFIRMED.




                                         5